Douglas, J.,
concurring in judgment. The majority has recited the status of this “ * * * sixty-two year old, fifty-one percent medically impaired claimant with a tenth grade education, who has worked only as a nurse’s aide, kitchen helper and bartender, who has [absolutely] no special training or vocational skills, and who has a severely-limited vocational aptitude, including reading at below a third *579grade level, mechanical reasoning ability in the eight percentile, verbal reasoning and numerical ability in the two percentile, and noncompetitive verbal and language abilities * * What else needs to be said to afford relief pursuant to State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666? I would grant Gay relief.
Resnick, J., concurs in the foregoing concurring opinion.